Citation Nr: 1039607	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-32 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent right knee injury 
with skin laceration and scar, to include whether a separate 
compensable rating for right knee skin laceration and scar is 
warranted.


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1972 to January 
1974.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA), Atlanta, Georgia, Regional Office (RO), which 
denied an increased rating in excess of 10 percent disabling for 
service-connected right knee injury with skin laceration and 
scar.  The Veteran disagreed with such decision and subsequently 
perfected an appeal.   

In March 2010, the Board remanded the increased rating claim to 
the AMC/RO for additional development, to include obtaining 
outstanding treatment records dated from September 2007 to the 
present and affording the Veteran new VA examination to determine 
the current severity of his service-connected right knee 
disability.  That development was completed and the case was 
returned to the Board for appellate review.  As will be discussed 
herein, the Board finds that the agency of original jurisdiction 
(AOJ) substantially complied with the March 2010 remand orders 
and no further action is necessary in this regard.  See D'Aries 
v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).

The Board notes that in the Veteran's Notice of Disagreement 
received in November 2005, he also disagreed with the effective 
date of the grant of service connection for his right knee 
disability.  However, the RO determined that the Notice of 
Disagreement was not timely, and the Veteran did not initiate an 
appeal of such decision.  Thus, the Board does not have 
jurisdiction to address such claim.

The issues of entitlement to service connection for a back 
disability claimed as secondary to the service-connected 
right knee disability has been raised by the record, but 
have not been adjudicated by the AOJ.  Therefore, the 
Board does not have jurisdiction over this issue, and it 
is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected right knee injury is 
manifested by limitation of right knee motion with flexion 
ranging from 90 to 140 degrees, extension of 0 degrees, and with 
pain, fatigue, weakness, lack of endurance, and incoordination on 
range of motion testing, without objective evidence of ankylosis, 
recurrent subluxation or lateral instability, dislocation or 
symptomatic removal of semilunar cartilage, impairment of the 
tibia and fibula, or genu recurvatum.

2.  Resolving all doubt in the Veteran's favor, his right knee 
disability results in a deep scar covering an area of 48 square 
centimeters, but such scar does not cover an area exceeding 12 
square inches (77 square centimeters); and is not superficial, 
unstable; painful on examination; or results in limitation of 
motion.

3.  The evidence does not show that the Veteran's service-
connected right knee disability is so exceptional or unusual that 
referral for extraschedular consideration by the designated 
authority is required.  Further, evidence of unemployability is 
not raised by the record.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right 
knee injury are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 5261, 5262, 
5263 (2010).  

2.  The criteria for a separate 10 percent rating, but no higher, 
for right knee skin laceration and scar are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.118, Diagnostic Codes 7801-7805 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify pertinent to the Veteran's increased 
rating claim was satisfied by March 2005, November 2007, and 
March 2010 letters.  These letters fully addressed all three 
notice elements; informed the Veteran of what evidence was 
required to substantiate his claim; and of the Veteran's and VA's 
respective duties for obtaining evidence.  A November 2007 
attachment to the notice letter also informed the Veteran of the 
evidence and information necessary to establish a disability 
rating and an effective date in accordance with Dingess/Hartman, 
19 Vet. App. 473.  While the November 2007 and March 2010 letters 
were issued after the initial rating decision in May 2005, the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that VA could cure such a timing problem by 
readjudicating the appellant's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance 
of a statement of the case could constitute a readjudication of 
the appellant's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In the instant case, after the November 2007 and 
March 2010 notice letters were issued, the appellant's claims 
were readjudicated in the July 2010 Supplemental Statement of the 
Cases (SSOC).  Therefore, any defect with respect to the timing 
of the VCAA notice has been cured. 

Further, the Board acknowledges a decision from the Court that 
provided additional guidance on the content of the notice that is 
required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The Board points out that the Federal Circuit 
reversed the Court's holding in Vazquez, to the extent the Court 
imposed a requirement that VA notify a Veteran of alternative 
diagnostic codes or potential "daily life" evidence.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 2009).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records (STRs), service personnel 
records, post-service VA medical records, Social Security 
Administration (SSA) records, and statements submitted by or on 
behalf of the Veteran.  There is no indication of relevant, 
outstanding records which is necessary for a fair adjudication of 
the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains Compensation and Pension (C&P) examination 
reports dated in April 2005 and June 2010 regarding the Veteran's 
service-connected right knee disability.  The C&P examination 
reports obtained are thorough and contain sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).    

The Board notes that in March 2010, the Board remanded the 
increased rating claim to the AMC/RO for additional development, 
to include obtaining outstanding treatment records dated from 
September 2007 to the present and affording the Veteran new VA 
examination to determine the current severity of his service-
connected right knee disability.  With regard to obtaining the 
outstanding treatment records, in a March 2010 notice letter, the 
RO/AMC requested that the Veteran provide VA Form 21-4142 
(Authorization and Consent to Release Information form) to the 
AMC/RO so they can obtain the Veteran's any treatment records 
regarding the right knee disability dated from September 2007 to 
the present.  The Veteran provided no information, treatment 
records, or VA Form 21-4142  regarding such treatment.  In fact, 
in April 2010, the Veteran "waived his request that [the AMC/RO] 
obtain any further medical records," and requested that VA make 
a decision regarding his claim "based on the evidence currently 
of record."  See April 2010 "Report of General Information," 
VA Form 21-0820.  The AMC/RO, however, did obtain all VA 
treatment records dated through November 2009 regarding the right 
knee disability.  Therefore, as the AOJ attempted to obtain the 
Veteran's treatment records regarding the right knee disability 
dated from September 2007 to the present and provided the Veteran 
with a new VA examination regarding his right knee disability, 
the Board finds that the AOJ substantially complied with the 
March 2010 remand orders and no further action is necessary in 
this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.

Legal Criteria and Analysis of the Increased Rating Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Evaluation of a service-connected disorder requires a review of 
the Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Further, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Court has held that in determining the 
present level of a disability for any increased evaluation claim, 
the Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of staged 
ratings would be necessary. 

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the Veteran.  
38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating will be assigned.  Id. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements. The functional loss may 
be due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. § 
4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions 
regarding pyramiding do not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14. However, those provisions 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 
4.45; Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 
4.45.  For the purpose of rating disability from arthritis, the 
knee is considered a major joint.  38 C.F.R. § 4.45. 

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for specific joint or joints 
involved.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  When the limitation of motion of the specific 
joint involved is noncompensable, a 10 percent evaluation applies 
for each major joint or group of minor joints affected.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of 
limitation of motion, a 10 percent evaluation applies with X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joints.  Id.  Further, a 20 percent evaluation applies with 
X-ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Id.  

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited to 
45 degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent evaluation; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees warrants a 10 percent evaluation; extension limited to 15 
degrees warrants a 20 percent evaluation; extension limited to 20 
degrees warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension limited 
to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

According to VA standards, normal range of motion of the knee is 
from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. 
§ 4.71, Plate II.

Pursuant to Diagnostic Code 5257, other impairment of the knee is 
rated as follows: slight recurrent subluxation or lateral 
instability warrants a 10 percent evaluation; moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
evaluation; and severe recurrent subluxation or lateral 
instability warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

VA's Office of General Counsel (General Counsel) has determined 
that a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (1997).  VA General Counsel thereafter concluded 
that a knee disability that is rated under Diagnostic Code 5257 
warrants a separate rating for arthritis based on x-ray findings 
and limitation of motion; the limitation of motion under 
Diagnostic Codes 5260 or 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  Id.  A 
separate evaluation for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (1998).  

Separate evaluations under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension) for 
disability of the same joint may be assigned.  See VAOPGCPREC 9-
2004 (Sept. 17, 2004).

In this case, the Veteran asserts that his right knee disability 
is more disabling than contemplated by the current 10 percent 
rating.  Having carefully considered the claim in light of the 
record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim, and thus, the 
appeal is denied.

By way of history, the RO initially granted service connection 
for residuals of right knee injury with skin laceration and scar, 
mildly symptomatic, and assigned a 10 percent rating under 38 
C.F.R. § 4.118, Diagnostic Code 7805, pertinent to rating scars.  
See October 1978 Rating Decision.  However, during the pendency 
of this appeal, the Veteran's right knee disability has been 
consistently rated 10 percent disabling under DC 5260, relevant 
to limitation of flexion of leg, because the Veteran's limitation 
of right knee motion was the predominant and compensable 
disability.  See May 2005 Rating Decision; 38 C.F.R. §§ 4.40, 
4.71a, Diagnostic Code 5260; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  
 
The evidence of records includes an April 2005 C&P Examination 
Report from QTC.  The Veteran complained of pain in his right 
leg and difficulty bending, climbing stairs, and walking and 
standing for prolonged periods.  Upon physical examination, the 
examiner noted a level scar of the right knee, measuring 24 
centimeters by 2 centimeters; hyperpigmentation of less than 6 
square inches; and no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, keloid formation, 
hypopigmentation, abnormal texture, and/or limitation of motion 
due to the scar.  The examiner also noted that drawer testing and 
McMurray's testing of the right knee was within normal limits.  
Range of motion of the right knee was flexion to 140 degrees with 
pain and normal extension.  Upon repetitive motion, the knee was 
additionally limited by repetitive use, pain, fatigue, weakness, 
lack of endurance, and incoordination.  X-ray of the right knee 
was consistent with a gunshot injury and revealed no arthritic 
changes.  The examiner assessed status-post injury of the right 
knee area with skin laceration and scar with effects on daily 
activities including difficulty standing, walking, and using 
stairs.  See April 2005 C&P Examination Report.  

The Veteran also sought treatment for right knee pain at VA 
facilities.  See January 2004 Note; January 2006 Tap Red Progress 
Note; February 2006 Primary Care Attending Note; April 2006 
Orthopedic Surgery Consult Note; May 2007 Primary Care Attending 
Note; September 2007 Orthopedic Surgery Consult Note; October 
2007 Physical Therapy Consult Note; August 2008 Primary Care 
Attending Note; April 2009 Mental Health Psychiatry General Note; 
June 2009 Mental Health Note; September 2009 Telephone Encounter 
Note (right knee pain).  Physical examination of the knee in 
April 2006 revealed range of motion of the right knee of 120 
degrees of flexion and normal extension.  See April 2006 
Orthopedic Surgery Consult Note.  Physical examination of the 
right knee in September 2007 revealed full range of motion with 
no pain, negative x-ray, and MRI evidence of degenerative joint 
disease.  See September 2007 Orthopedic Surgery Consult Note.  A 
February 2008 x-ray examination of the knee revealed evidence of 
a prior gunshot wound of the right lower extremity and no 
significant degenerative changes of either knee.  In an August 
2008 VA Treatment Letter, the Veteran's primary care physician 
indicated that the Veteran's right knee disability had worsened 
and he should receive a rating in excess of 10 percent for such 
disability; however, no physical examination or findings were 
included showing an increase in severity in the right knee 
disability.    

In January 2010, although the Veteran underwent a C&P examination 
for a left leg/left knee claim, which is not on appeal before the 
Board, such examination report also contained medical evidence 
regarding the Veteran's right knee disability.  Specifically, 
upon physical examination, the examiner noted a linear scar of 
the right medial knee, measuring 12 centimeters by 1.5 
centimeters, which was not painful on examination.  The scar was 
deep with underlying tissue damage, but there was no 
inflammation, edema, keloid formation, and/or limitation of 
motion/function due to the scar.  Examination of the right knee 
revealed weakness, tenderness, and guarding of movement.  There 
was no edema, instability (verified by testing), effusion, 
redness, heat, subluxation, locking pain, and/or genu recurvatum 
or crepitus.  Range of right knee motion was flexion of 100 
degrees with pain at 90 degrees and normal extension.  There was 
no additional limitation of motion on repetitive use.  See 
January 2010 C&P Examination Report.  
     
In June 2010, the Veteran underwent another C&P examination at 
the Atlanta VAMC.  The Veteran complained of right knee pain, 
weakness, and giving way with no falls.  The Veteran reported 
that he has been unemployed since 2003 due to "multiple medical 
problems including musculoskeletal pain," and indicated that his 
right knee disability did not affect his ability to perform 
activities of daily living.  The Veteran also reported 
aggravating factors of walking long distances and standing for 
long periods.  The examiner noted that the Veteran ambulates with 
a cane, and his gait was antalgic.  Upon physical examination, 
the examiner noted a horizontal irregular right knee scar, 
measuring 5 millimeters wide.  The examiner noted that the scar 
was non-tender and well-healed but there was some tenderness near 
the inferior pole of the patella.  Physical examination of the 
right knee revealed  no tenderness, effusion, redness, 
instability (verified by testing), crepitation, or clicking 
during range of motion testing.  Range of motion of the right 
knee was flexion to 140 degrees with pain and extension 0 degrees 
with no pain.  There was no additional limitation of motion, 
fatigue, weakness, lack of endurance, instability, or 
incoordination on repetitive use.  X-ray of the right knee 
revealed no evidence of right knee arthritis.  The examiner 
assessed right knee shrapnel injury and pain in knee with x-ray 
evidence of shrapnel injury but no arthritis.  See June 2010 VA 
Joints Examination Report.  

Initially, the Board notes that Diagnostic Code 5010, arthritis, 
due to trauma, substantiated by X-ray findings (rate as 
arthritis, degenerative, under Diagnostic Code 5003) does not 
apply in this case as the x-ray evidence of record is negative 
for any findings of degenerative arthritis or arthritic changes 
of the right knee.  

The Board finds that a higher rating or separate rating is not 
warranted under Diagnostic Code 5260 or Diagnostic Code 5261.  In 
this case, on all examinations noted above, range of right knee 
motion was from normal extension to a range of 100 to 140 degrees 
flexion right knee motion with pain on flexion.  See April 2005 
C&P Examination Report; April 2006 Orthopedic Surgery Consult 
Note; September 2007 Orthopedic Surgery Consult Note; January 
2010 C&P Examination Report; June 2010 VA Joints Examination 
Report.  Further, the range of motion was not additionally 
limited following repetitive use.  Based on these medical 
findings, a higher rating is not warranted because extension 
limited to 10 degrees or less is not demonstrated and flexion 
limited to 30 degrees or less is not demonstrated.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.    

In considering the applicability of other diagnostic codes, the 
Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 
5257 (other impairment of knee, recurrent subluxation or lateral 
instability), 5258 (dislocation of semilunar cartilage), 5259 
(symptomatic removal of semilunar cartilage), 5262 (impairment of 
the tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the objective evidence does not 
show that the Veteran has any of these conditions.

In evaluating the Veteran's claim, the Board has also considered 
whether a higher disability evaluation is warranted on the basis 
of functional loss due to weakness, fatigability, incoordination, 
or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).   Although on 
April 2005 examination the right knee was additionally limited by 
repetitive use, pain, fatigue, weakness, lack of endurance, and 
incoordination upon repetitive motion testing, more recent 
examination is negative for such results.  Specifically, on 
January 2010 C&P examination, there was also no evidence of 
tenderness, swelling, instability, or crepitation of the right 
knee, and there was no additional loss in range of motion on 
repetitive motion testing.  See January 2010 C&P Examination 
Report.  Further and significantly, there was no additional 
limitation of motion, fatigue, weakness, lack of endurance, 
instability, or incoordination on repetitive motion testing.  See 
June 2010 VA Joints Examination Report.  In addition, the Board 
notes that throughout the Veteran's appeal, he has demonstrated 
flexion of 100 to 140 degrees, which is noncompensable under 
Diagnostic Code 5260; however, the AOJ determined that the 
Veteran warranted a 10 percent disability rating under such Code 
based on functional impairment due to pain on right knee motion 
under DeLuca, more closely approximating a compensable rating 
under Diagnostic Code 5260 for limitation of right knee flexion.  
Consequently, the Board does not find symptoms or pathology 
creating impairment that would warrant a higher rating in excess 
of 20 percent disabling for functional impairment due to pain on 
right knee motion.

The Board has also considered whether a separate compensable 
rating is warranted for the associated skin laceration and scar 
of the Veteran's service-connected right knee disability.  The 
criteria for rating scars is found at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7806.   

The Board notes that the rating criteria for scars have changed, 
effective October 23, 2008.  However, these amended regulations 
were specifically effective for applications for benefits 
received by the VA on or after October 23, 2008, although a 
claimant may request consideration under the amended criteria. 
See 73 Fed. Reg. 52710 (October 23, 2008).  As the Veteran's 
claim was filed prior to October 23, 2008, and after August 30, 
2002, and the Veteran has not requested consideration under the 
amended regulations, his disability is rated under the old rating 
criteria for scars (the criteria in effect after August 30, 
2002).

Initially, the Board observes that Diagnostic Codes 7800 is not 
applicable in this case.  Diagnostic Code 7800 provides criteria 
for rating of scars causing disfigurement of the head, face, or 
neck, and not the right knee area, as is the case here.   

Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square inches 
(77 sq. cm.) are rated 20 percent disabling.  Scars in an area or 
areas exceeding 72 square inches (465 sq. cm.) are rated 30 
percent disabling.  Scars in an area or areas exceeding 144 
square inches (929 sq. cm.) are rated 40 percent disabling.  Note 
(1) to Diagnostic Code 7801 provides that scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a deep scar is one associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7802, scars other than head, face, or neck 
that are superficial and do not cause limited motion but are 144 
square inches (929 square centimeters) or greater will be 
evaluated as 10 percent disabling.  A note following the 
Diagnostic Code defines a superficial scar as one not associated 
with underlying soft tissue damage.  

Additionally, Diagnostic Code 7803 provides for a 10 percent 
rating for unstable, superficial scars and Diagnostic Code 7804 
allows for a 10 percent rating for superficial scars that are 
painful on examination.  

Under Diagnostic Code 7805, scars will be rated on the limitation 
of function of the affected part.  

On review, the Board finds that a separate 10 percent rating for 
the Veteran's right knee skin laceration and scar is warranted.  
In this regard, the Board notes that the description of the 
Veteran's right knee scar has varied during the course of the 
appeal period.  Specifically, at the Veteran's April 2005 VA 
examination, his scar was described as 24 centimeters by 2 
centimeters, which covers an area of 48 square centimeters, but 
was noted to be asymptomatic without tenderness, adherence, or 
tissue loss.  However, in January 2010, the Veteran's scar was 
reported to be 12 centimeters by 1.5 centimeters, resulting in an 
area of 18 square centimeters, and was described as deep with 
underlying tissue damage.  Finally, in June 2010, the Veteran's 
scar was observed to be 5 millimeters wide, non-tender, and well-
healed.  Due to the variance of descriptions, the Board will 
resolve all reasonable doubt in the Veteran's favor and find that 
his right knee disability results in a deep scar covering an area 
of 48 square centimeters, thus warranting a separate 10 percent 
rating under Diagnostic Code 7801 (2008).  

However, the Board finds that the Veteran is not entitled to a 
higher or a separate rating for his scar as such does not cover 
an area exceeding 12 square inches (77 square centimeters); and 
is not superficial, unstable; painful on examination; or results 
in limitation of motion.  See April 2005 C&P Examination Report; 
January 2010 C&P Examination Report; June 2010 VA Examination 
Report.  In view of the foregoing, the Board finds that the 
Veteran does not meet or nearly approximate the criteria for a 
higher or separate compensable rating under Diagnostic Codes 
7801-7805. 

The Board also observes that X-rays during the course of the 
appeal have revealed findings consistent with a gunshot injury; 
however, the Veteran is not service-connected for such injury.  
In this regard, his service treatment records are negative for 
any complaints or findings referable to a gunshot injury to the 
right knee.  Therefore, any symptomatology associated with a 
gunshot injury, to include a muscle group injury and retained 
fragments, is not part of the Veteran's service-connected right 
knee disability and is not subject to compensation.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).

In reaching the foregoing decision, the Board has considered 
whether a staged rating is appropriate.  The Board has not found 
any variation in the Veteran's symptomatology or clinical 
findings that would warrant the assignment of any staged ratings 
in this case.  See Hart, supra. 

Notwithstanding the above discussion, a rating in excess of the 
assigned schedular evaluation for the Veteran's service-connected 
right knee disability may be granted when it is demonstrated that 
the particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court 
has held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected right knee 
disability with the established criteria found in the rating 
schedule.  As discussed in detail above, the Veteran's right knee 
symptomatology is fully addressed by the respective rating 
criteria under which such disability is rated.  There are no 
additional symptoms of his right knee disability that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disability.  As such, the Board finds that the rating schedule is 
adequate to evaluate the Veteran's disability picture.  
Significantly, although the Veteran complained that his 
musculoskeletal pain affected his ability to complete tasks 
associated with his job as a mechanic (see June 2010 VA Joints 
Examination Report), there is no evidence that such disability 
causes marked interference with employment.  Therefore, the Board 
finds that there are no attendant related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Further, the evidence fails to show that the 
disability picture created by the right knee is exceptional or 
unusual.  Consequently, the Board concludes that referral of this 
case for consideration of an extra-schedular rating is not 
warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record. 
 The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU is not raised by the record as the evidence of 
record fails to show 
that the Veteran is unemployable due to service-connected 
disabilities.  Specifically, while the Veteran is not working, 
such is the result of his nonservice-connected psychiatric 
disorder.  Moreover, to the extent that he has claimed that his 
musculoskeletal pain affected his ability to complete tasks 
associated with his job as a mechanic (see June 2010 VA Joints 
Examination Report), such interference is addressed by the 
schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Therefore, the Board finds that no further consideration of 
a TDIU is warranted.  

In sum, the Board finds that a separate 10 percent rating is 
warranted for the Veteran's right knee scar.  The Board, however, 
finds that the preponderance of the evidence is against the 
Veteran's claim for an increased rating for his service-connected 
right knee disability.  In denying such increased rating, the 
Board finds the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for right knee injury is denied.

A separate 10 percent rating for right knee scar and laceration, 
and no higher, is granted, subject to the laws and regulations 
governing the payment of monetary awards.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


